internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi plr-140636-02 date february in re legend decedent spouse child child date date date date date first will second will third will revocable_trust - - - - - - - - - - - - - dear this is in reference to your letter dated date requesting rulings regarding the effect of the proposed judicial reformation of the trust instrument for federal estate_tax purposes plr-140636-02 background the facts submitted are as follows decedent was married to spouse and had two children child and child on date decedent executed first will his last will and testament article fourth of first will as amended by codicil provides in part for the creation of a marital trust for spouse’s benefit as follows a if my wife spouse survives me seventy percent of my residuary_estate shall be held in separate trust by my trustees to pay the income therefrom in quarterly or more frequent instalments to my wife during her life the trustees are authorized to distribute principal to spouse in such amounts as the trustees in their absolute discretion deem that she needs for her support or by reason of illness accident or other emergency after giving due consideration to her other resources on spouse’s death the remaining balance of the trust is to be held in further trust for the benefit of child child and their descendants on date decedent revoked first will in its entirety and executed second will as in the first will article fourth of the second will provides in part for the creation of a marital trust as follows a if my wife spouse survives me seventy percent of my residuary_estate shall be held in separate trust by my trustees to pay the income therefrom in quarterly or more frequent instalments to my wife during her life this will also authorized the trustees to invade corpus for the benefit of spouse under the same terms as in first will on spouse’s death the remaining corpus was to be distributed in a manner similar to that provided under first will finally under second will the balance of the estate was to be distributed in a manner similar to that provided under first will on date decedent whose health was failing revoked second will in its entirety and executed third will at the same time decedent executed revocable_trust article fourth of third will provided for the distribution of all the rest residue and remainder of decedent’s estate to the revocable_trust other than minor stylistic changes and the removal of certain pre-residuary beneficiaries the dispositive provisions governing the disposition of the revocable_trust after decedent’s death except as discussed below were identical to the dispositive provisions of second will plr-140636-02 article of revocable_trust provides for the payment of debts funeral and administration_expenses and taxes and distribution of the trust principal upon decedent’s death article d provides in pertinent part for the disposition of the balance of the trust corpus as follows d the balance of said aggregate principal the balance shall be disposed of as follows if the settlor’s wife spouse survives the settlor thirty percent of the balance shall be held in separate trust by the trustees to pay the income therefrom in quarterly or more frequent instalments to the settlor’s wife during her life the trustees are authorized and empowered from time to time to pay to the settlor’s wife such sums out of principal of her trust as the trustees in their absolute discretion deem that she needs for her support or by reason of illness accident or other emergency after giving due consideration to her other resources seventy percent of the balance or all thereof if the settlor’s wife predeceases the settlor shall be disposed of for the benefit of child child and their descendants decedent died on date shortly after executing third will and the revocable_trust survived by spouse child and child the current trustees of the revocable_trust are spouse child and an unrelated third party upon submitting the third will and the revocable_trust to probate proceedings decedent’s executor discovered that under the terms of article d of the revocable_trust only percent of the trust residue was to be distributed in trust for the benefit of spouse and under article d percent of the residue was to pass for the benefit of child child and their descendants in contrast under the terms of first will and second will spouse’s residuary_trust was to receive percent of the residuary_estate and the balance percent was to pass for the benefit of child child and their descendants decedent’s estate contends that as a result of scrivener’s error the percentage figures in article d and of the revocable_trust were inadvertently transposed decedent’s estate filed a petition in the probate_court on date to reform the revocable_trust pursuant to petition the court issued an order of reformation of declaration of trust pursuant to the order article d of the revocable_trust was reformed to provide that seventy percent of the balance of the trust is to pass to the marital trust for the benefit of spouse article d was reformed to provide that plr-140636-02 thirty percent of the balance of the trust is to pass to and for the benefit of child and child and their descendants rulings requested you have requested the following rulings the order of reformation of declaration of trust as issued by the probate_court is applicable as of decedent’s date of death and that for federal estate_tax purposes seventy percent of the trust balance is the amount that passes under article d of the revocable_trust to the trust for the benefit of spouse the amount that passes to the marital trust under article d is eligible for treatment as qualified_terminable_interest_property as described in sec_2056 of the internal_revenue_code law and analysis sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction is allowed under sec_2056 for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property as property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with plr-140636-02 respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made is irrevocable sec_2044 and b provides generally that the value of the gross_estate includes the value of any property in which the decedent had a qualifying_income_interest_for_life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 sec_737 of the florida estates and trusts code addresses the jurisdiction of the courts over trusts and provides in part that the proceedings that may be maintained under this section are those concerning the administration and distribution of trusts the declaration of rights and the determination of any other matters involving trustees and beneficiaries these include but are not limited to proceedings to c ascertain beneficiaries determine any question arising in the administration or distribution of any trust including questions of construction of trust instruments instruct trustees and determine the existence or nonexistence of any immunity power privilege duty or right fla stat ann sec_737 west further fla stat ann sec_737 west in addressing judicial modification of trusts provides in part in exercising its discretion to order a modification of a_trust under this section the court shall consider the terms and purposes of the trust the facts and circumstances surrounding the creation of the trust and extrinsic evidence relevant to the proposed modification plr-140636-02 florida courts have held that a_trust with testamentary aspects may be reformed after the death of the settlor to correct a unilateral drafting mistake so long as the reformation is not contrary to the interest of the settlor in re estate of robinson so 2d fla app dist see also schroeder v gebhart so 2d fla app dist which stated that the purpose of reformation for a mistake is to assure that the intent of the trustor is carried out and that the mistake must be material and the party seeking reformation must establish that the trust as written does not reflect the trustor’s intent or that the trustor would have used different terms but for the mistake in this case first will and the second will both provided that the marital residuary_trust established for the benefit of spouse was to be funded with percent of the residuary_estate and the trust established for the benefit of decedent’s children and their descendants was to be funded with percent of the residuary_estate the attorneys who drafted the revocable_trust have stated in affidavits that decedent directed that the dispositive provisions of the revocable_trust with respect to the disposition of the residue were to follow the terms of the second will the drafters state that the transposition of the percentages in article sec_3 and d of the trust was a mistake on their part in drafting the instrument these assertions are supported by the fact that but for the transposed percentages the terms of the marital residuary_trust and the residuary_trust for the benefit of child child and their descendants in the revocable_trust are virtually identical to those provided under second will and first will consequently in view of the above including florida case law considering this issue we conclude that the reformation by the court based on scrivener’s error is consistent with applicable florida law that would be applied by the highest court of that state therefore seventy percent of the trust residue is treated as passing to the marital residuary_trust created under article d of the revocable_trust in addition the marital residuary_trust created for spouse under article d of the revocable_trust satisfies the requirements for the marital_deduction under sec_2056 and decedent’s estate made the election under sec_2056 we conclude that property interests passing to the trust created under article d will be treated as qualified_terminable_interest_property under sec_2056 a copy of this letter should be attached to any income gift estate or generation- skipping transfer_tax returns that you may file relating to these matters plr-140636-02 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
